DETAILED ACTION
Status of the Application
The amendment filed 10/1/2020 has been entered. The following has occurred: Claims 1-2, 8-9, and 15-16 have been amended; No claims were canceled; No new claim has been added; 
Claims 1-20 are pending.
Effective Filling Date: 11/17/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
35 U.S.C. 112(a) Rejections are maintained in light of the amended claim limitations. 
35 U.S.C. 112(b) Rejections are added in light of the amended claim limitations.
35 U.S.C. 101 Rejections are maintained in light of the amended claim limitations
35 U.S.C. 103 Rejections are maintained in light of the amended claim limitations
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claims 6 and 13 recite “wherein the personality analysis determines a personality of the user, including a patience level of the user, a technical skill level of the user, and a communication style of the user.” However, the Specification fails to provide with enough specificity on how personality of the user, including a patience level of the user, a technical skill level of the user, and a communication style of the user is actually determined. That is, paragraph [0042] of the Specification merely states that “personality analysis of the customer support ticket may determine a patience level of the user, a technical skill level of the user, and a communication style of the user, based on the text of the customer support ticket.” The Specification did not provide any examples or steps of how this is done. 
Claims 7, 14, and 20 recite “wherein one or more data science prediction algorithms are used to analyze a plurality of sentiment inputs resulting from the sentiment analysis and a plurality of personality inputs resulting from the personality analysis to determine a weight of the weighting scheme to be applied to the user sentiment score and the user personality score, further wherein the weight is based on an impact on a severity of the customer support ticket.” However, the Specification does not describe what the data science prediction algorithms can be or how it used to determine the weight of the weighting scheme. That is, paragraph [0044] of the Specification merely states that the weighting module may use one or more data science prediction algorithms to determine a weight of the weighting scheme, there is no specific or example or what this data science prediction algorithm can be and how it is used. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 15 recite “tracking, by the processor, occurrences of personality insights gained from the analyzing of the content shared by the user and assigning a numerical score for each occurrence to calculate a user personality score;” (bold emphasis) which is found to be indefinite. It is unclear whether if “a user personality score” in the fourth limitation is the same “user personality score” in the third limitation of “performing, by the processor, a sentiment analysis to the content shared by the user on the one or more social networking platforms using a classification model to retrieve data as an input to be used for calculating a user sentiment score and a user personality score” or “user personality score” in the fourth limitation is supposed to be another/different user personality score. For the purpose of expediting compact prosecution, the Examiner will interpret “a user personality score” of the fourth limitation to be --the user personality score--.
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of 
Step 1:
In the present application, claims 1-7 are directed to a method (i.e. a process), claims 8-14 are directed to a device (i.e. a machine), and claims 15-20 are directed to a computer product (i.e. article of manufacture). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 8, which is representative of independent claims 1 and 15, have been denoted with letters by the Examiner for easy reference. The bold language of claim 8 recites a judicial exception as explained further below:
A computer system, comprising: a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for prioritizing a customer support ticket system, the method comprising:
receiving, by a processor of a computing system, a customer support ticket from a user, wherein a default severity level associated with the customer support ticket is assigned;
analyzing, by the processor, a social network activity of the user to determine that a content shared by the user across the social network platform is relevant to the content of the customer support ticket;
performing, by the processor, a sentiment analysis to the content shared by the user on the one or more social networking platforms using a classification model to retrieve data as an input to be used for calculating a user sentiment score and a user personality score, wherein a point value is assigned for each occurrence of a positive or negative sentiment detected in the content shared by the user;
tracking, by the processor, occurrences of personality insights gained from the analyzing of the content shared by the user and assigning a numerical score for each occurrence to calculate a user personality score;
determining, by the processor, a weight to be applied to the user sentiment score and the user personality score, the weight being a numerical value that is based on a predicted impact to a severity level of the customer support ticket, wherein the weight score is used to determine a weighted priority score;
adjusting, by the processor, the default severity level to an adjusted severity level according to the weighted priority score, wherein the adjusting occurs as a result of the weighted priority score exceeding a pre-defined range of weighted priority scores; and
prioritizing, by the processor, the customer support ticket among other customer support tickets based on the adjusted severity level of the customer support ticket.
The highlighted portions of limitations [B]-[H] above, under the broadest reasonable interpretation covers a “Mental Process,” one of the abstract idea groupings articulated in the 2019 PEG. The highlighted portions recite steps or functions above, under the broadest reasonable interpretation, other than the computing device (e.g., processor and non-transitory memory) and social network platform, nothing in the claim differentiate the highlighted recitations from being reasonably performed as mental activity of a person. For example, other than these generic computing elements, performing the collection of customer support ticket and content shared from a user, assigning a severity level, identifying a score/level of sentiment and personality for the user, tracking occurrences of personality insights from content shared and assigning a score to the personality, determining a weight Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG.
Lastly, under the broadest reasonable interpretation, the claim recites calculating a user sentiment score and user personality score by applying analyses with user specific data, further applying the score into a weighting scheme to generate a weighted priority score then adjust the default severity level based on weighted priority score (limitations F-G). Although not expressly recited in the claim, the Mathematical Concepts” in the 2019 PEG. 
 Accordingly, claims 1, 8, and 15 recite an abstract idea and the analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of social network platform, computing device with processor and non-transitory memory device, to receive, analyze, calculate, track, determine, adjust, and prioritize information. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0018]-[0024], and [0051]-[0067] and Figures 1 and 9) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
That is, the limitations in [B]-[C] are merely step of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [D]-[H] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the insignificant extra-solution activity steps in limitation [B] amounts to no more than mere instructions to apply the exception using a generic computer component. Each of these functions (e.g., receive, analyze, calculate, track, determine, adjust, and prioritize information) are similar to well-understood, routine, and conventional functions performed by a generic computer, as identified by the courts and discussed in MPEP 2106(f) and MPEP 2106.05(d)(II). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible. 
Dependent claims 2-7, 9-14, and 16-20 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2, 9, and 16 further recite additional information for the user specific data, which is step of adding descriptive material of abstract idea with the use of computer and does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 3, 10, and 17 further recite additional information for the user activity, voice data of the user, the customer relationship management data, and the content of the customer support ticket, which is step of adding descriptive material of abstract idea with the use of computer and does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 4, 11, and 18 further recite limitations of analyzing the user activity and share content, which further adds descriptive material to the analyzing step and does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 5, 12, and 19 further recite additional information for the sentiment analysis, which is step of adding descriptive material of abstract idea with the use of computer and does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 6 and 13 further recite additional information for the personality analysis, which is step of adding descriptive material of abstract idea with the use of computer and does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 7, 14, and 20 further recite additional information for the data science prediction algorithm, which is step of adding descriptive material of abstract idea with the use of computer and does not change the abstract idea of the independent claims. There are no additional 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-10, 12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20180211260 A1), hereinafter “Zhang” in view of Alam et al. (US 20170262431 A1), hereinafter “Alam,” and further in view of Stewart et al. (US 8150692 B2), hereinafter “Stewart.”
Claims 1, 8, and 15, Zhang discloses (Claim 1) a method for prioritizing a customer support ticket system (Claims 1-11 and para. [0014]-[0016], “method”), 
(Claim 8) a computer system (Claims 12-20, para. [0013]-[0016] “computer system”), comprising:
a processor (Claim 12 and para. [0015], “processor”;
a memory device coupled to the processor (Claim 12 and para. [0013], “memory”); and
a non-transitory computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for prioritizing a customer support ticket system (Claim 12 and para. [0013]-[0015], “data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system”),
	(Claim 15) a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method for prioritizing a customer support ticket system  (Claim 12 and para. [0013]-[0015], “data structures and 
the method comprising:
receiving, by a processor of a computing system (para. [0015], [0057] and claims 12-14 disclosing “processors”), a customer support ticket from a user (para. [0016] disclosing receiving customer support tickets with a set of content items that are obtained from a set of users of an online professional network), wherein a default severity level associated with the customer support ticket is assigned (Para. [0027] disclosing the routing of customer support tickets to different customer support agents according to categories by the classification system, which is assigning a default severity level associated with the customer support ticket, and later be rerouted if placed in higher priority if more urgent issues or stronger sentiment is associated with the ticket);
analyzing, by the processor, a social network activity of the user to determine that a content shared by the user across the social network platform is relevant to the content of the customer support ticket (para. [0016], “As shown in FIG. 1, the customer support tickets may be included in a set of content items (e.g., content item 1 122, content item y 124) that are obtained from a set of users (e.g., user 1 104, user x 106) of an online professional network 118 or another application or service.” Disclosing content obtained from (i.e. shared by) the user of an online professional network (i.e. social network platform) is taken as customer support ticket, which is equivalent to determine that a content shared by the user across the social network platform is relevant to the content of the customer support ticket); 
performing, by the processor, a sentiment analysis to the content shared by the user on the one or more social networking platforms using a classification model to retrieve data as an input to be used for calculating a user sentiment score (Para. [0024] disclosing using a statistical model to classify the sentiment of each ticket as positive, negative, neutral, or unknown and characterize the strength of the sentiment using a confidence score sub-classifications (e.g., strongly negative, negative, slightly 
adjusting, by the processor, the default severity level to an adjusted severity level according to the weighted priority score (para. [0027] disclosing adjust or reroute tickets for more urgent issues or stronger negative sentiment); and
prioritizing, by the processor, the customer support ticket among other customer support tickets based on the adjusted severity level of the customer support ticket (para. [0026]-[0027], [0030], [0034], [0039], [0052] disclosing classifying support ticket and assigning priority based on topics, sentiments, and other derived features.  “For example, one or more topics and/or sentiments may be identified in each customer support ticket, and the customer support ticket may be assigned a severity, urgency, or other representation of priority based on the topics and/or sentiments.” The system may reroute the ticket to be placed or adjusted in higher-priority tickets for tickets that are more urgent or stronger negative sentiment).
Zhang discloses a method for prioritizing customer support ticket based on severity and sentiment. While Zhang teaches rerouting or adjustment of customer support ticket based on customer-specific features such as customer type (see para. [0049] and [0051]) which would may include customer personality, however, the only difference between Zhang and the claimed invention is that, Zhang does not expressly teach calculating a personality score using classification model, tracking of occurrences of sentiment and personality insight in the content shared by the user, and determining a weighted priority score based on sentiment score and personality score. 
Specifically, Zhang fails to explicitly teach (italic emphasis): 
performing, by the processor, a sentiment analysis to the content shared by the user on the one or more social networking platforms using a classification model to retrieve data as an input to be used calculating a user sentiment score and a user personality score, wherein a point value is assigned for each occurrence of a positive or negative sentiment detected in the content shared by the user
tracking, by the processor, occurrences of personality insights gained from the analyzing of the content shared by the user and assigning a numerical score for each occurrence to calculate a user personality score;
determining, by the processor, a weight to be applied to the user sentiment score and the user personality score, the weight being a numerical value that is based on a predicted impact to a severity level of the customer support ticket, wherein the weight score is used to determine a weighted priority score;
adjusting, by the processor, the default severity level to an adjusted severity level according to the weighted priority score, wherein the adjusting occurs as a result of the weighted priority score exceeding a pre-defined range of weighted priority scores;
Nonetheless, Alam, which is directed to similar field of using personality based sentiment analysis for customer support (para. [0107]-[0109]), which specifically teaches:
performing, by the processor, a sentiment analysis to the content shared by the user on the one or more social networking platforms using a classification model to retrieve data as an input to be used for calculating a user sentiment score and a user personality score, wherein a point value is assigned for each occurrence of a positive or negative sentiment detected in the content shared by the user (Abstract, “sentiment analyzer obtains natural language media input and determines sentiment of the natural language media input. A personality analyzer obtains data indicative of a personality of an originator of the natural language media input and determines a personality metric of the originator of the natural language media input.” Para. [0073]-[0078] , [0113], teaching sentiment analysis for sentiment score and personality analysis for personality metric, attribute, or score. Para. [0069] and [0120]-[0121] teaching the use of cognitive services provided by IBM Watson Services. “Given the teachings herein, 
tracking, by the processor, occurrences of personality insights gained from the analyzing of the content shared by the user and assigning a numerical score for each occurrence to calculate a user personality score (Para. [0075], “in step 510, extract tweets or other social data from a sender social media account 508, to measure personality (generate a personality profile), as seen at 514. This can be carried out using known techniques and may be implemented via the aforementioned cognitive module; for example, the IBM Watson™ Personality Insight Service can be used to carry out this step. The IBM Watson™ Personality Insights service provides an application programming interface (API) that enables applications to derive insights from social media, enterprise data, or other digital communications. The service uses linguistic analytics to infer personality and social characteristics, including the Big Five personality traits, and shows Needs, and Values, from text. The output of the IBM Watson™ Personality Insight Service includes the three types of personality models: Big5 (Big Five), Basic Needs and Values, each of which has various facets.” Additionally in paragraphs [0076]-[0078] teaching extraction of variation in word usage in writings such as blogs, essays, and tweets can be used to analyze and predict of personality insight of the user. Fig. 10 presents a detailed table of personality traits. Figs. 11A-11C set forth attributes of high and low scores (i.e. numerical score) for various facets based on characteristics. See paragraph [0078]. In paragraphs [0079]-[0080], “One or more embodiments employ an algorithm to combine the sentiment analysis from 512 with the personality profile from 514 to obtain the Personality Based Sentiment score (PBSS) of the email, as seen at 516. In general, the relationship can be depicted as:
PBSS=f(Sentiment,Personality)
The function f(.) can have any form (linear, non-linear, machine learning and/or statistical modeling based). In one or more embodiments, the final score is obtained as a weighted average of the positive attitude of the personality profile of the email sender and the sentiment analysis of the email content. The relationship and six types of categories for the final score are given below:
Final Emotional Score = 0.3 * Positive Attitude + 0.7 *Sentiment Analysis If (Final Score <0.2) Category 6 (Very tense) Else if (0.2 <= Final Score <0.3) Category 5 (More tense) Else if (0.3 <= Final Score <0.5) Category 4 (A Little Tense) Else if (0.5 <= Final Score <0.6) Category 3 (Neutral) Else if (0.6 <= Final Score <0.8) Category 2 (Happy) Else Category 1 (Very Happy)”.
The 
The following limitations have been rejected together. 
determining, by the processor, a weight to be applied to the user sentiment score and the user personality score, the weight being a numerical value that is based on a predicted impact to a severity level of the customer support ticket, wherein the weight score is used to determine a weighted priority score; 
adjusting, by the processor, the default severity level to an adjusted severity level according to the weighted priority score, wherein the adjusting occurs as a result of the weighted priority score exceeding a pre-defined range of weighted priority scores (Claim 10, “wherein said combining of said sentiment of said natural language media input and said personality metric of said originator of said natural language media input, to obtain said personality-based sentiment of said natural language media input, comprises calculating a weighted average of said sentiment of said natural language media input and a positive attitude of said personality metric of said originator of said natural language media input.” Para. [0067] and [0079]-[0081], “The function f(.) can have any form (linear, non-linear, machine learning and/or statistical modeling based). In one or more embodiments, the final score is obtained as a weighted average of the positive attitude of the personality profile of the email sender and the sentiment analysis of the email content. The relationship and six types of categories for the final score are given below: Final Emotional Score = 0.3 * Positive Attitude + 0.7 *Sentiment Analysis If (Final Score . 
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the features of analyzing personality attributes of the customer with the sentiment analysis as taught by Alam with the method for prioritizing customer support ticket system of Zhang for the motivation of providing an improved customer prioritization support system of identifying the true sentiment level by taking consideration of customer’s personality behavior and style, as some customer are more timid or exaggerated to further prioritize complaints and/or tickets based on the sentiment level and therefore choose to respond to unhappy and disgruntled customers first (para. [0108]-[0109]). 
Further, the claimed invention is merely a combination of old elements in a similar semantic analysis and administration management field of endeavor. In such combination each element merely would have performed the same similar semantic analysis and administration management related function as it did separately, and one of ordinary skill in the art would have recognized that, given the 
While Alam teaches the sentiment analysis for calculating sentiment score and user personality score using classification model/technique from content words retrieved from writings or tweets. Scores are given for the sentiment and personality trait detected, which suggests a point value is assigned for each occurrences of a sentiment detected and tracking of personality insights. However, no numerical score was specifically given in the example. For the purpose of expediting compact prosecution, the introduce Stewart, in the field of identifying user personality traits from linguistic attributes, to specifically teach:
tracking, by the processor, occurrences of personality insights gained from the analyzing of the content shared by the user and assigning a numerical score for each occurrence to calculate a user personality score (Claim 1, “receiving input from the user, the input comprising a plurality of words; analyzing the input to determine a number of words that are in the plurality of words, a number of compound words that are in the plurality of words, and a part of speech of at least one of the plurality of words; and determining the personality trait associated with the user based, at least in part, on the number of words, the number of compound words, and the part of speech of the at least one of the plurality of words, wherein determining the personality trait associated with the user based, at least in part, on the number of compound words comprises determining the personality trait associated with the user based, at least in part, on whether the number of compound words exceeds a threshold.” Claim 3, “determining whether the number of words in the user input exceeds a first threshold value; determining whether the number of compound words exceeds a second threshold value; and for a part of speech identified in the plurality of words, determining whether a number of occurrences of the part of speech in the plurality of words exceeds a third threshold value associated with the part of speech.” ;
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the prioritization of customer support ticket system based on sentiment and personality score of Zhang and Alam to include the specific feature of tracking occurrences and assigning numerical score of personality score as taught by Stewart for the motivation of providing a more robust and accurate system and method of recognizing emotions or personality of the user to determine how to appropriately react to that user (Col. 2 Lines 54-62). 
Claims 2, 9, and 16, the combination of Zhang, Alam, and Stewart make obvious of the method of claim 1, the computer system of claim 8, and the computer program product of claim 15.
Zhang further teaches:
wherein additional user-specific data is analyzed to calculate the user sentiment score and the user personality score, further wherein the user specific data is a member of the group consisting of: a user activity and a user shared content across one or more social network platforms (para. [0016]-[0017]) disclosing sharing content across online professional network which is a social network platform. Also see para. [0036] for other social media), a voice data of the user, a content of the customer support ticket (Para. [0017]), “The content items may additionally include complaints provided through a complaint mechanism 126, feedback provided through a feedback mechanism 128, and/or group discussions provided through a discussion mechanism 130 of online professional network 118. For example, the complaint mechanism may allow users to file customer support tickets containing complaints or issues associated with use of the online professional network”), and a customer relationship management (CRM) data (para. [0016], “online professional network may allow the users to establish and maintain professional connections, list work and community experience, endorse and/or recommend one another, and/or search and apply for jobs. Employers and recruiters may use the online 
Alam also teaches:
wherein the user specific data is a member of the group consisting of: a voice data of the user, a content of the customer support ticket (Alam: Para. [0114]) “One or more embodiments conflate personality and sentiment; this is not restricted to text or linguistic analysis but can be further applied to an acoustic approach as well. A personality profile can be built based on the prior recorded conversations of a speaker and can be conflated with the sentiment extracted from a certain live conversation to produce a PBSA score. For example, Jane Smith's acoustic profile can be built based on old recordings and historical speeches and can be used to analyze sentiments from a live speech.”). 
Claims 3, 10, and 17, the combination of Zhang, Alam, and Stewart make obvious of the method of claim 2, the computer system of claim 9, and the computer program product of claim 16.
Zhang further teaches:
the user activity and the user shared content relates to a topic associated with the customer support ticket (Claim 3, para. [0005], [0021]-[0023], [0026], [0038] disclosing extracting or identifying topics associated with the customer ticket);
the CRM data includes a customer lifetime value (CLV), a contact information of the user, an organization associated with the user, an experience level of the user, and a total number of accounts associated with the user (para. [0016], “online professional network may allow the users to establish and maintain professional connections, list work and community experience, endorse and/or recommend one another, and/or search and apply for jobs. Employers and recruiters may use the online professional network to list jobs, search for potential candidates, and/or provide business-related updates to users” which is customer relationship management data Para. [0036]-[0037] disclosing customer-specific features); and
the content of the customer support ticket includes a recency of the customer support ticket, a frequency of reported support tickets, a type of account, a number of times the user has issued a support ticket for a same issue, a component involved in the customer support ticket, a time of day, a day of a week, an amount of downtime, and account specific information (Para. [0025], [0036]).
Alam also teaches:
the voice data of the user is associated with at least one of: one or more previous support calls, a current support call, and a combination of the one or more previous support calls and the current call (Alam: Para. [0114]) “One or more embodiments conflate personality and sentiment; this is not restricted to text or linguistic analysis but can be further applied to an acoustic approach as well. A personality profile can be built based on the prior recorded conversations of a speaker and can be conflated with the sentiment extracted from a certain live conversation to produce a PBSA score. For example, Jane Smith's acoustic profile can be built based on old recordings and historical speeches and can be used to analyze sentiments from a live speech.”). 
Claims 5, 12, and 19, the combination of Zhang, Alam, and Stewart make obvious of the method of claim 1, the computer system of claim 8, and the computer program product of claim 15.
Zhang further teaches:
wherein the sentiment analysis determines a sentiment of the user toward a topic associated with the customer support ticket, and an emotional status of the user at a time of submitting the customer support ticket
Claims 7, 14, and 20, the combination of Zhang, Alam, and Stewart make obvious of the method of claim 1, the computer system of claim 8, and the computer program product of claim 15.
Zhang further teaches:
wherein one or more data science prediction algorithms are used to analyze a plurality of sentiment inputs resulting from the sentiment analysis and a plurality of personality inputs resulting from the personality analysis to determine a weight of the weighting scheme to be applied to the user sentiment score and the user personality score, further wherein the weight is based on an impact on a severity of the customer support ticket (Claim 10, “wherein said combining of said sentiment of said natural language media input and said personality metric of said originator of said natural language media input, to obtain said personality-based sentiment of said natural language media input, comprises calculating a weighted average of said sentiment of said natural language media input and a positive attitude of said personality metric of said originator of said natural language media input.”  Para. [0079]-[0081], [0089]-[0093], [0120]-[0121], “The method further includes combining the sentiment of the natural language media input and the personality metric of the originator of the natural language media input, to obtain a personality-based sentiment 807 of the natural language media input. As noted elsewhere, this can be carried out, for example, by calculating a weighted average of the sentiment of the natural language media input and a positive attitude of the personality metric of the originator of the natural language media input (e.g. using code to implement the formula set forth herein); by applying machine learning; and/or by applying statistical modeling”).
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20180211260 A1), hereinafter “Zhang” in view of Alam et al. (US 20170262431 A1), hereinafter “Alam,” in view of Stewart et al. (US 8150692 B2), hereinafter “Stewart” and further in view of Gorny (US 20160078142 A1), hereinafter “Gorny.”
Claims 4, 11, and 18, the combination of Zhang, Alam, and Stewart make obvious of the method of claim 3, the computer system of claim 10, and the computer program product of claim 17.
Zhang further teaches:
wherein analyzing the user activity and shared content includes analyzing a history of shared content of the user for the customer support ticket (para. [0036] disclosing historic customer support tickets)
The only difference between the Zhang, Alam, and the claimed invention is that, the combination does not expressly teach a data range, specifically (italic emphasis):
wherein analyzing the user activity and shared content includes analyzing a history of shared content of the user for a specified data range measured from receiving the customer support ticket (para. [0068], [0154], [0161], [0171], [0199]-[0201] teaching ticket information and history look back-period dropdown function for a specific date/data range measured from receiving the customer ticket). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the information of specific data range measure from customer support ticket of user history activity as taught by Gorney with the modified method and system for prioritizing customer support ticket of Zhang, Alam, and Stewart for the motivation of providing an improved and effective system and method of retrieving related customer support tickets of the customer within recent history to effectively address the issue/complaint as quickly as possible for best customer satisfaction. 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20180211260 A1), hereinafter “Zhang” in view of Alam et al. (US 20170262431 A1), hereinafter “Alam,” in view of Stewart et al. (US 8150692 B2), hereinafter “Stewart,” in view of McGann et al. (US 20170111507 A1), hereinafter “McGann” and further in view of Spears et al. (US 20140337101 A1), hereinafter “Spears.”
Claims 6 and 13, the combination of Zhang, Alam, and Stewart make obvious of the method of claim 1 and the computer system of claim 8.
Zhang further teaches:
wherein the personality analysis determines a personality of the user, including a technical skill level of the user (Para. [0036] and claim 9 teaching customer specific features such as “customer type (e.g., enterprise, administrative, seat holder, recruiting, sales, marketing, premium, free, etc.), occupation, seniority, tenure at the online professional network, an engagement level with the online professional network (e.g., active or inactive), and/or an attribute associated with historic customer support tickets (e.g., number of tickets filed, number of resolved tickets, ticket categories, etc.) for the customer.” The information of customer occupation and tenure (e.g., length of employment or experience) which is representative of technical skill level of the user). 
However, the combination of Zhang and Alam do not expressly teach (italic emphasis):
wherein the personality analysis determines a personality of the user, including a patience level of the user, a technical skill level of the user, and a communication style of the user. 
Nonetheless, McGann, which is directed to similar system and method for routing interactions to contact center agents, specifically teaches:
wherein the personality analysis determines a personality of the user, including a patience level of the user (Claim 5 and para. [0008], [0127]-[0128], [0136], [0129]-[0140] teaching customer information including predicted customer patience threshold for maximum amount of time the customer is willing to hold, which is representative of patience level of the user). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the personality information of the user such as patience level of the user as taught by McGann with the modified method and system for prioritizing customer support ticket of Zhang, Alam, and Stewart the motivation of providing an improved method and system to effective 
Still, the combination of Zhang, Alam, Stewart and McGann do not expressly teach (italic emphasis):
wherein the personality analysis determines a personality of the user, including a patience level of the user, a technical skill level of the user, and a communication style of the user. 
Nonetheless, Spears, which is directed to system and method for businesses to collect personality information from their customers, specifically teaches (italic emphasis):
wherein the personality analysis determines a personality of the user, including a patience level of the user, a technical skill level of the user, and a communication style of the user (Para. [0031] collect data on a customer’s personality in various subject areas—including preferred communication style, career interests, preferences for travel, recreational activities and hobbies, etc.). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the personality information of the user such as communication style of the user as taught by Spears with the modified method and system for prioritizing customer support ticket of Zhang, Alam, Stewart and McGann for the motivation of providing an improved method and system that allows product and services providers to gain insight into the personalities of their customers for the purpose of better satisfying their wants and needs (para. [0003]). 
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Dezonno et al. (US20040101127A1) is directed to method and apparatus improves call transactions in a communication system having an automatic call distribution system. A 
Breese et al. (US 5987415 A) is directed to a computer user interface including an observer capable of observing user behavior, an agent capable of conveying emotion and personality by exhibiting corresponding behavior to a user, and a network linking user behavior observed by said observer and emotion and personality conveyed by said agent. The network can include an observing network facilitating inferencing user emotional and personality states from the behavior observed by the observer as well as an agent network facilitating inferencing of agent behavior from emotion and personality states to be conveyed by the agent. In addition, a policy module can dictate to the agent network desired emotion and personality states to be conveyed by the agent based upon user emotion and personality states inferred by the observing network. Typically, each network is a stochastic model. Each stochastic model is preferably a Bayesian network, so that the observing network is a first Bayesian network while the agent network is a second Bayesian network. Generally, the first and second Bayesian networks are similar copies of one another. Each of the two Bayesian networks 
Sommer et al. (US 20100262454 A1) is directed to system and method for sentiment-based text classification and relevancy ranking.
Allen et al. (US 20180052910 A1) is directed to a system and method for performing a normalized sentiment analysis of the documents which results in normalized sentiment scores that pertain to each of the authors. The normalize sentiment scores are stored in a data store that is accessible from a question answering (QA) system. The question answering system then receives a sentiment-based question. Responsively, the QA system generates a qualitative set of candidate answers, with the candidate answers based at least in part on the normalized sentiment scores retrieved from the data store. Specifically teaching sentiment normalization based on current authors personality insight. 

Response to Arguments
The Applicant remarks filed on 10/1/2020 have been fully considered.
35 U.S.C. 112 Rejections:
The amended claim limitations do not fully overcome the 112(a) Rejections provided in the previous Office Action mailed on 7/1/2020.  
35 U.S.C. 101 Rejections:
Applicant’s assertion are fully considered and found to be unpersuasive. 
The Examiner asserts that the applicant’s arguments are conclusory statements that fail to specifically point out where the Examiner has erred in the rejection, as well as failing to point out what specific elements of the claimed invention overcome the rejection provided under 35 USC 101 and why.  Further, although the applicant has cited the 2019 Guidance, the Examiner asserts that the applicant has failed to provide the reasoning to the facts of the application under examination to be eligible.  As such, since the applicant has failed to point out the supposed errors in the Examiner’s rejection, the provided remarks do not comply with 37 CFR 1.111(b). 
The Examiner have provide detail analysis of the application in light of the amended claim limitation above. 
35 U.S.C. 103 Rejections:
Applicant’s assertion are fully considered and deem moot in light of the amended claim limitations. The Examiner have provide additional reference to address the amended claim limitations above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.